Citation Nr: 1419363	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and dysthymia.

2.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a psychiatric disorder, including alcohol dependence and dysthymic disorder. 

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for Hepatitis A.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a right hand disorder.

8.  Entitlement to service connection for a right ankle disorder.

9.  Entitlement to an initial rating higher than 10 percent for a low back disability.

10.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

11.  Entitlement to an initial rating higher than 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004 and from September 2004 to December 2005. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from August 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims of entitlement to service connection for a psychiatric disorder (for both compensation and treatment purposes under 38 U.S.C. Chapter 17), Hepatitis A, a sleep disorder, a cervical spine disorder, a right shoulder disorder, a right hand disorder, and a right ankle disorder, also for a higher initial rating for the low back disability, require further development being decided on appeal.  So the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).

The Board, however, is going ahead and deciding the remaining claims for higher initial ratings for the left knee and left ankle disabilities.


FINDINGS OF FACT

1.  For the entire initial-rating period, the Veteran's left knee disability has not been manifested by symptoms causing or more nearly approximating compensable limitation of flexion or compensable limitation of extension.

2.  For the entire initial-rating period, the Veteran's left ankle disability has not been manifested by symptoms causing or more nearly approximating marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the service-connected left knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2013).

2.  The criteria also are not met for an initial rating higher than 10 percent for the service-connected left ankle disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, to this end, the Veteran was provided the relevant notice and information in a June 2011 letter that was issued prior to the initial adjudications of his claims, so in the preferred sequence. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). He has not alleged any notice deficiency, certainly none that he considers unduly prejudicial, meaning outcome determinative of his claims, so more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, these claims arise from his disagreement with the initial ratings assigned following the respective grants of service connection.  Once service connection is granted, the claim (at least as it arose in its initial context) has been substantiated, so proven, and additional VCAA notice is not required regarding the "downstream" elements of the claim, thus, concerning the disability rating and effective date elements.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  When, as here, a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the initial rating or effective date, in other words, as concerning these "downstream" issues, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See, e.g., Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Rather, in this circumstance, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating or effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  Here, to this end, the Veteran's service treatment records (STRs), VA treatment records, and identified private treatment records have been obtained and associated with the claims file for consideration.  He also was provided a VA medical examination, the report of which contains descriptions of the histories of the disabilities at issue, documents and considers the relevant medical facts and principles, and indicates the severities of the disabilities to allow for the assignment of disability ratings in relation to the applicable rating criteria.  VA's duty to assist with respect to obtaining relevant records and examinations therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2013).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  So, to reiterate, all reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present.  In there have been variances in the severity of the disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Left Knee Disability

For the entire initial-rating period under appeal, the Veteran essentially contends that his left knee disability, diagnosed as a left knee strain, warrants a higher initial rating than the 10 percent rating currently in effect.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Limitation of flexion of a leg (knee) is rated zero percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated zero percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04 (September 17, 2004), 69 Fed. Reg. 59,990  (2004)..

VA's General Counsel also has held that a claimant also may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  VA's General Counsel further explained however that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

When assigning a disability rating for an orthopedic disorder, it is necessary to consider functional loss due to flare-ups, premature or excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation that is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact that are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court clarified that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

Turning now to the facts and circumstances of this particular case.  In a July 2011 VA medical examination report, the Veteran mentioned experiencing buckling, "giving way," and swelling of his left knee on an intermittent basis.  He stated that "almost daily he can have experiences of knee weakness, pain and buckling."  He indicated that he experienced flare-ups of left knee symptomatology on a weekly basis, precipitated by an overall increased activity level.  He indicated that he used over-the-counter ibuprofen, ice, rest, and activity limitation for treatment.  He denied using a brace or other supportive device for stabilization of his knee.  He also denied losing any time from work or experiencing periods of incapacity on account of his left knee disability.  He indicated that he was able to run and jog, but added that such activity would aggravate and flare-up the condition.  He indicated that he was able to tolerate standing throughout the course of his workday at a motor supply company. 

On objective physical examination, the VA examiner reported that flexion of the knee was from zero to 135 degrees, with tenderness at 130 degrees; and extension was to zero degrees (normal).  The VA examiner indicated finding a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range-of-motion with repetitive use.  The examiner stated that he could not "express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up." The examiner indicated that all further testing of the knee was normal, with the exception of noticeable "snapping/popping" sounds in the joint. The examiner indicated that there were no constitutional indicia for arthritis. 

After examination, the examiner diagnosed a left knee strain. The examiner indicated that the disorder would have "significant effects" on the Veteran's occupation activity due to "decreased mobility, problems with lifting and carrying," and "pain." The examiner opined that these symptoms might result in the Veteran's being assigned different duties on the job. The examiner stated that the disability would mildly affect the Veteran while performing chores, shopping, recreating, traveling, and driving; and would moderately affect the Veteran while exercising and playing sports. The examiner indicated that the disability would not affect the Veteran while eating, bathing, dressing, toileting, or grooming.

Based on this evidence relevant to this claim, the Board finds that, for the entire initial-rating period under appeal, an initial rating higher than 10 percent for the Veteran's left knee disability is unwarranted.  With regards to the knee range of motion, for the initial-rating period under appeal, the Board finds that, even with the consideration of additional limitation of motion and limitation of flexion under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca (so even when accounting for his pain), there is no evidence of flexion of the left knee limited to 30 degrees as required for a higher disability rating of 20 percent under the criteria of Diagnostic Code 5260.  Moreover, for the entire initial-rating period under appeal, the Board finds that the left knee disability symptoms have not more nearly approximated extension of the left knee limited to 15 degrees, as required for a 20 percent rating alternatively under the criteria of Diagnostic Code 5261.  Indeed, he has continued to have entirely normal extension of this knee to 0 degrees.

Moreover, because he continues to have normal extension, he cannot receive separate ratings for limitation of flexion and extension under VAOGCPREC 09-2004.

Consideration also has been given to whether a higher initial rating is warranted under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence demonstrates no dislocated or removed semilunar cartilage of the knee, left knee ankylosis, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2013).  Accordingly, a higher initial rating exceeding the 10 percent rating assigned is not warranted for the left knee disability. 

In his lay report of his symptomatology, the Veteran indicated experiencing buckling and giving way of the knee.  Yet, in the July 2011 VA medical examination report, the VA examiner specifically reported finding no evidence of either recurrent subluxation or lateral instability of the knee.  The Board finds the examiner's specific measures and findings of more probative value in determining knee stability than general histories or general descriptions of symptoms of instability. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board must determine the value of all evidence submitted, both lay and medical).  As the objective evidence indicates the Veteran does not experience recurrent subluxation or lateral instability of the left knee, the Board finds that the evidence weighs against the granting of a separate compensable rating for this under Diagnostic Code 5257, irrespective of the presence or absence of arthritis in this same knee.  VAOGCPRECs 23-97 and 9-98.

As well, the Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of the left knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The evidence indicates the Veteran experiences pain in his left knee upon movement, so the Board does not dispute that he does.  Yet, the evidence does not indicate his pain causes a restriction in his knee flexion to 30 degrees or less or in his extension to 10 degrees, which are required for a next higher 20 percent rating under Diagnostic Codes 5260 and 5261.  As discussed in Mitchell, the mere fact that he experiences painful motion - indeed, even if throughout his entire range of motion - is not reason enough alone to assign a rating greater than the 10 percent he already has.  Rather, it is only sufficient to support this minimum compensable rating.

For these reasons and bases, for the initial-rating period under consideration, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent for his left knee disability.  Accordingly, the benefit-of-the-doubt doctrine does not apply, requiring denial of his claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).

Left Ankle Disability

For the entire initial-rating period under appeal, the Veteran essentially contends that his left ankle disability, diagnosed as a left ankle strain, warrants a higher initial rating than the 10 percent rating currently assigned.

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10-percent disabling, whereas marked limitation of motion of the ankle is rated as 20-percent disabling.

Normal ranges of motion of the ankle are dorsiflexion from zero degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Having reviewed all of the relevant evidence of record, lay and medical, the Board finds that, for the entire initial-rating period under appeal, the preponderance of the evidence weighs against an initial rating higher than 10 percent for the left ankle disability.  Specifically, the Board finds that, for the entire initial-rating period, the Veteran's left ankle disability has not been manifested by symptoms or consequent impairment more nearly approximating what amounts to "marked" (versus just "moderate") limitation of motion of his left ankle, even when considering the effect of his pain on his range of motion.


To wit, in the July 2011 VA medical examination report, the Veteran mentioned experiencing flare-ups of pain and discomfort in the left ankle, sometimes on a weekly basis depending on his activity level. The Veteran reported that twisting or rolling of the ankle, or increased weight-bearing activity could result in a flare-up. The Veteran specifically denied experiencing constant popping and snapping, pain, weakness, or stiffness of the ankle. The Veteran indicated that the flare-ups would be alleviated by use of ibuprofen, rest, ice, elevation, and/or limitation of activities. The Veteran reported that he was able to stand throughout his workday with only intermittent breaks, and experienced no functional limitations to walking because of his ankle disability. The Veteran stated that he had no periods of incapacity or time lost from work because of the left ankle condition.

Upon physical examination in November 2006, the VA examiner noted that the Veteran's gait was normal. The VA examiner reported the following range of motion findings: dorsiflexion from zero to 20 degrees, with pain beginning at 15 degrees, plantar flexion to 45 degrees, with pain beginning at 40 degrees; eversion to 20 degrees, with pain beginning at 15 degrees; and inversion to 30 degrees, with pain beginning at 25 degrees. The VA examiner also noted some increase in pain, without additional weakness, excess fatigability, incoordination, lack of endurance, or loss in range-of-motion with repetitive use. The examiner observed mild tenderness to palpation to the lateral aspect of the ankle, without associated edema or ecchymosis appreciated. The VA examiner also indicated hearing snapping and popping of the left ankle with range of motion testing.  The examiner indicated that he could not express, without resort to mere speculation, additional limitation of the left ankle due to repetitive use during a flare up.

After examination, the examiner diagnosed a left ankle strain. The examiner indicated that the disorder would have "no significant effects" on the Veteran's occupational activity. The examiner stated that the disability would mildly affect the Veteran while traveling, and driving; and would moderately affect the Veteran while exercising, playing sports, and recreating. The examiner indicated that the disability would not affect the Veteran while shopping, eating, bathing, dressing, toileting, grooming, or driving. 

Having reviewed this record of evidence, for the entire initial-rating period, the Board finds that the Veteran's left ankle disability has not been manifested by symptoms more nearly approximating marked limitation of motion of the left ankle, which is the criterion for the next higher rating under Diagnostic Code 5271.  In the VA medical examination report, the VA examiner noted that the Veteran's gait was normal. The Veteran indicated that he was able to work full-time with the need for only intermittent breaks from standing, and did not experience any functional limitations due to his ankle. Upon examination, the VA examiner noted only 
5-degree losses of both dorsiflexion and plantar flexion related to ankle pain. As the Veteran still has the majority of usage of the ankle, even with considerations of the limitation due to pain, the Board finds that the limitations of motion do not more nearly approximate marked limitation of motion of the ankle as required for the higher 20 percent disability rating under Diagnostic Code 5271.

In making this determination, the Board has considered whether the medical evidence shows the Veteran has any additional limitation of motion due to pain, weakness, fatigue or other factors. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 202.  The Board sees that the objective medical evidence and the Veteran's lay statements indicate that, for the entire initial-rating period, he has not experienced additional loss of function (i.e., motion) of the left ankle due to additional pain, weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, at least not to a degree that would support an initial rating exceeding 10 percent.  Although the VA examiner did not indicate the amount of function lost due to flare-ups, the Veteran has not reported experiencing regular ankle pain of such severity as to indicate marked, rather than moderate, loss of ankle function or motion during the initial-rating period at issue in this appeal.  To the contrary, he has noted that his flare-ups are merely intermittent, occurring sometimes only once a week, and are alleviated by routine self-help measures, such as over-the-counter medication, rest, and ice.  The Board has found that, because of the limitations of motion and function due to the pain of the left ankle, the overall disability picture more nearly approximates moderate left ankle limitation of motion, consistent with a 10 percent disability rating, rather than marked limitation of motion, which as mentioned is required for the higher 20 percent rating under DC 5271. As such, the overall disability picture is not characterized by additional functional loss such as to enable the conclusion that the Veteran's disability picture most nearly approximates the next-higher rating under Diagnostic Code 5271.  38 C.F.R. §§ 4.3, 4.7.

In making this determination, the Board has considered other potentially applicable ankle diagnostic codes to determine whether the Veteran qualifies for an initial rating exceeding 10 percent.  See Schafrath, 1 Vet. App. at 595.  However, as the evidence of record reflects that he does not experience ankylosis of the entire ankle, ankylosis of the subastragalar joint, or the tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, an initial rating higher than 10 percent is not warranted under these other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2013).

For these reasons and bases, for the initial-rating period under consideration, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent for his left ankle disability.  Accordingly, the benefit-of-the-doubt doctrine does not apply, requiring denial of his claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).

Extra-schedular Ratings

The Board additionally has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's left knee and ankle disabilities.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).


Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Veteran's left knee disability is manifested by otherwise non-compensable limitation of motion, due to pain. The schedular rating criteria contemplate ratings based on motion limited due to multiple orthopedic factors that include pain, instability, and excessive movement. See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca. The rating criteria do not specifically contemplate such symptomatology if not related to arthritis.  Instead, the schedular rating criteria specifically provide for a rating based on otherwise noncompensable limitation of motion for a major joint due to an arthritic condition. §38 C.F.R. § 4.71a, Diagnostic Code 5003.

Here, however, the record contains no indication that the Veteran's left knee disability, in and of itself, has resulted in either marked interference with employment, frequent periods of hospitalization, or any other exceptional difficulties as contemplated in the "governing norms." As the schedular evaluation contemplates the symptomatology of his left knee disability and the record contains no indication that his disability has caused exceptional difficulties such as those provided "governing norms" during the entire increased-rating period, the Board is not required to remand this claim to the AOJ for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Returning to the first step of extra-schedular analysis, the Veteran's left ankle disability is manifested by pain during dorsiflexion and plantar flexion, causing moderate, though not marked, limitation of motion of the ankle.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for limitations of flexion and extension of the ankle.  §38 C.F.R. § 4.71a, Diagnostic Code 5271.  The scheduler rating criteria contemplate ratings based on motion limited due to multiple orthopedic factors that include pain, instability, and excessive movement including due to relaxation of ligaments.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.

Moreover, the record contains no indication that the Veteran's left ankle disability, in and of itself, has resulted in either marked interference with employment, frequent periods of hospitalization, or any other exceptional difficulties as contemplated in the "governing norms."  As the schedular evaluation contemplates the symptomatology of his left ankle disability and the record contains no indication that his left ankle disability has caused exceptional difficulties such as those provided "governing norms" during the entire initial-rating period, the Board is not required to remand this claim to the AOJ for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See also Bagwell, 9 Vet. App. at 238-39; Shipwash, 8 Vet. App. at 227.


ORDER

The claim of entitlement to an initial rating higher than 10 percent for the left knee disability is denied.

The claim of entitlement to an initial rating higher than 10 percent for the left ankle disability also is denied.


REMAND

As for the remaining claims, they require further development before being decided on appeal.  Accordingly, the claims of entitlement to service connection for a psychiatric disorder (for both compensation and treatment purposes under 38 U.S.C. Chapter 17), Hepatitis A, a sleep disorder, a cervical spine disorder, a right shoulder disorder, a right hand disorder, and a right ankle disorder, also for a higher initial rating for the low back disability, are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding records of VA and private treatment for these claimed disorders.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.  Specifically seek to procure all outstanding VA treatment records, including especially the September 2007 records from the VA medical facility in Lincoln, Nebraska, indicating treatment for a sleep disorder; the November 2007 records from the VA medical facility in Omaha, Nebraska, indicating the results of a test for Hepatitis A; and all other VA treatment records dated since October 2011.  Also seek to procure all outstanding private treatment records, to include especially all records regarding treatment for the Veteran's low back disorder at Heartland Physical Therapy in Norfolk, Nebraska. 


The amount of effort that has to be expended on trying to obtain these additional records depends on who has custody of them.  If the records are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran and his attorney if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of any mental disorder, to include PTSD, dysthymia, and/or an alcohol abuse.

The Veteran's claim folder and a copy of this REMAND must be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  Although the examiner has an independent responsibility to review the claims file for pertinent evidence, his or her attention is directed to the following:

i. The May 2009 and April 2010 VA treatment records indicating treatment for psychiatric disorders, including alcohol dependence, rule out PTSD, depression, and attention deficit hyperactivity disorder (ADHD);

ii. The June 2010 VA PTSD examination report, diagnosing alcohol dependence and dysthymia;

iii. The August 2011 VA psychology consultation report, suggesting PTSD. 

All findings should be described in detail and all necessary testing performed.

If PTSD is diagnosed, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that:  1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; or a corroborated stressor not related to combat, or "fear of hostile military or terrorist activity"; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

If a disorder other than PTSD is diagnosed, including dysthymic disorder, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that this other disorder first manifested during the Veteran's service or, if a psychosis (see 38 C.F.R. § 3.384), within a year of his discharge from service, or is otherwise related or attributable to his service.

If an alcohol abuse disorder is diagnosed, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the alcohol abuse disorder is a symptom or manifestation of any diagnosed psychiatric disorder.

The examiner is advised that the term "as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

It is most essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

If the examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to mere speculation, it should be so stated.  But, as importantly, the examiner must in such case explain why it would be speculative to respond.

3.  Also schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed cervical spine, right shoulder, right hand, and right ankle disorders; and the current severity of his service-connected low back disability.

The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of each disability upon his ordinary activities, if any. The VA examiner is asked to provide specific findings regarding the severity of the Veteran's low back disability to allow for rating of the disability. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. Although the examiner has an independent responsibility to review the claims file for pertinent evidence, his or her attention is directed to the following:

i. The December 2005 post-deployment health assessment in which the Veteran denied experiencing any swollen, stiff, or painful joints, but reported experiencing current muscle aches, and numbness or tingling in the hands or feet;

ii. The July 2009 and August 2009 private treatment records indicating treatment for a recently fractured right hand; 

iii. The May 2010 VA X-ray record indicating a normal right ankle;

iv. The June 2010 VA treatment record in which the Veteran reported experiencing right ankle pain;

v. The May 2011 lay statement in which the Veteran reported experiencing neck, right shoulder, and right ankle pain, and right hand numbness beginning during service. 

vi. The May 2011 private treatment record, indicating that a cervical spine X-ray showed some mild foraminal narrowing, and diagnosing acute right neck, shoulder, and arm paresthesias and pain consistent with cervical nerve root impingement/radiculopathy; 

vii. The May 2011 private X-ray report from the same office showing no evidence of any cervical spine disorder. 

viii. The July 2011 VA medical examination report.

Having reviewed the evidence, the VA examiner is asked to provide the following opinions:

i. Is it at least as likely as not (i.e. 50 percent probability or more) that any right ankle disorder was first manifested in service or is otherwise related to service?

ii. Is it at least as likely as not (i.e. 50 percent probability or more) that any cervical spine disorder was first manifested in service or is otherwise related to service?

iii. Is it at least as likely as not (i.e. 50 percent probability or more) that any right shoulder and/or right hand disorder was first manifested in service or is otherwise related to service?

iv. Is it at least as likely as not (i.e. 50 percent probability or more) that any right shoulder and/or right hand disorder was caused or aggravated by the Veteran's cervical spine disorder?

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. " 

A rationale should be provided for any opinion or conclusion expressed. If the examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e. without resorting to speculation, it should be so stated. The examiner must in such case explain why it would be speculative to respond.

4.  After completing the above, review the evidence to determine whether any other development is necessary, such as the provision of additional examinations to determine the natures and etiologies of the claimed Hepatitis A and sleep disorders. 

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


